Citation Nr: 9930541	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for Peyronie's disease secondary to service-
connected residuals of status post radical prostatectomy for 
prostate adenocarcinoma, as a result of exposure to 
herbicides, is well grounded.

2.  Entitlement to service connection for Peyronie's disease 
secondary to service-connected residuals of status post 
radical prostatectomy for prostate adenocarcinoma, as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The veteran has established entitlement to service 
connection for residuals of status post radical prostatectomy 
for prostate adenocarcinoma, as a result of exposure to 
herbicides.

2.  There is evidence of record that plausibly shows a 
relationship might exist between the veteran's residuals of 
status post radical prostatectomy for prostate 
adenocarcinoma, as a result of exposure to herbicides, and 
his Peyronie's disease.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
Peyronie's disease secondary to service-connected residuals 
of status post radical prostatectomy for prostate 
adenocarcinoma, as a result of exposure to herbicides, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board notes that service connection may also be 
established for disability that is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service.  38 C.F.R. § 3.310 (1999).  A well grounded claim 
for a disability established pursuant to that regulation 
would require a showing of a present disability, a disease or 
injury incurred in or aggravated by service, and medical 
evidence of a nexus between the current disability and the 
disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.310 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

The Board notes that the veteran has submitted two letters 
from a private physician regarding a potential relationship 
between the veteran's Peyronie's disease and his service-
connected disability, or the use of a medical device as a 
result of that disability.  The first letter, dated in 
September 1997, states that although there is no discreet 
relationship between the radical prostatectomy and Peyronie's 
disease, Peyronie's disease could have developed secondary to 
the use of a vacuum device for impotence as a result of the 
surgery.  The second letter, dated in November 1997, states 
that although to the physician's knowledge there was no 
specific relationship between vacuum devices and Peyronie's 
disease, the vacuum device could theoretically cause trauma 
to the penis due to the vacuum and the constriction band 
placed at the base of the penis.  The physician noted that 
Peyronie's disease is usually idiopathic.  The examiner 
simply mentioned that this could possibly be an explanation 
due to the trauma of the device and the retention band at the 
base of the penis.

The Board finds that those private physician's letters, 
presumed credible for the purposes of determining whether the 
veteran's claim is well grounded, provide evidence which 
meets the veteran's initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for Peyronie's disease secondary to service-
connected residuals of status post radical prostatectomy for 
prostate adenocarcinoma, as a result of exposure to 
herbicides, is well grounded.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for Peyronie's disease 
secondary to service-connected residuals of status post 
radical prostatectomy for prostate adenocarcinoma, as a 
result of exposure to herbicides, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The veteran's claim of entitlement to service connection for 
Peyronie's disease secondary to service-connected residuals 
of status post radical prostatectomy for prostate 
adenocarcinoma, as a result of exposure to herbicides, is 
well grounded.


REMAND

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining whether the veteran's Peyronie's disease may be 
proximately due to or the result of his residuals of status 
post radical prostatectomy for prostate adenocarcinoma, as a 
result of exposure to herbicides, or proximately due to or 
the result of his use of a vacuum device to overcome the 
impotence caused by that surgery.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA genitourinary examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
Peyronie's disease is proximately 
due to or the result of his 
residuals of status post radical 
prostatectomy for prostate 
adenocarcinoma.  In providing an 
opinion as to the likelihood of 
relationship, it is most useful to 
the Board if the examiner classifies 
the likelihood of relationship as 
"definitely," "more likely than 
not," "as likely as not," "more 
likely not," or "definitely not."

c)  The examiner should provide an 
opinion as to whether it is as 
likely as not that the veteran's 
Peyronie's disease is proximately 
due to or the result of his use of a 
vacuum device as a result of his 
service-connected impotence.  In 
providing an opinion as to the 
likelihood of relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals




